Citation Nr: 0527089	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  04-30 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for tinnitus.

3.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for posttraumatic head injury, claimed as 
headaches, vertigo and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran reportedly had active duty from November 1942 to 
December 1943.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2003, a 
statement of the case was issued in August 2004 and a 
substantive appeal was received in August 2004.

In September 2005, the Board granted the appellant's motion 
to advance his appeal on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  By rating decision in February 1998, the RO denied the 
veteran's claims of entitlement to service-connection for 
hearing loss and tinnitus; the veteran filed a timely notice 
of disagreement, but did not file a timely substantive appeal 
in response to a January 1999 statement of the case.

2.  In a March 2001 communication, the veteran effectively 
requested that his hearing loss and tinnitus claims be 
reopened. 

3.  The evidence received since the February 1998 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claims of service 
connection for hearing loss and tinnitus.

4.  By rating decision in September 1998, the RO denied the 
veteran's claim to reopen his claim of entitlement to service 
connection for posttraumatic head injury; the veteran did not 
file a notice of disagreement to initiate an appeal.  

5.  In a June 2002 communication, the veteran effectively 
requested that his head injury claim be reopened. 

6.  Evidence received since the September 1998 rating 
decision does not raise a reasonable possibility of 
substantiating the claim for entitlement to service 
connection for posttraumatic head injury.


CONCLUSIONS OF LAW

1.  The February 1998 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has not been received to reopen 
the veteran's claims of entitlement to service connection for 
hearing loss and tinnitus.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).

3.  The September 1998 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

4.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection head 
injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

It appears that full VCAA notice in this case was not 
provided to the appellant prior to the initial adverse RO 
decision.  Therefore, it can be argued that the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the September 2002 and April 2004 letters, VA 
informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the letters, 
VA informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The letters also directed the veteran to 
tell the VA about any additional information or evidence that 
he wanted the VA to try to get for him in relation to his 
case.  The April 2004 letter additionally advised the veteran 
to submit any relevant evidence he had in his possession.  
The Board finds that these documents fulfilled VA's duty to 
notify, including the duty to notify the veteran to submit 
any pertinent evidence in his possession, and that any defect 
in the timing of such notice constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, private medical records and VA 
medical records.  As the issue at hand is whether or not new 
and material evidence has been received to reopen the 
veteran's service connection claims, the Board finds that a 
VA examination is not necessary and that the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  Under these 
circumstances, the Board finds that VA has fulfilled its duty 
to notify and assist the appellant in the claim under 
consideration and that adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Hearing Loss and Tinnitus

By way of a February 1998 rating decision, the RO denied the 
veteran's application for entitlement to service-connection 
for hearing loss and tinnitus because the RO determined that 
the evidence submitted did not show that any of these 
disabilities were incurred or aggravated during active duty 
service.  The RO sent notice of the decision to the veteran 
at his last address of record and the veteran filed a timely 
notice of disagreement.  The RO issued a statement of the 
case in January 1999.  A substantive appeal was never 
received.  Therefore, the February 1998 rating decision 
became final.  38 U.S.C.A. § 7105(c).  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  New and 
material evidence is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  The Board notes here that the 
provisions of 38 C.F.R. § 3.156(a) were recently amended.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).  However, the 
amended version is only applicable to claims filed on or 
after August 29, 2001.  As the veteran's claim was filed in 
March 2001, the change in the regulation does not impact the 
present case.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).

The Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed.Cir. 
2001).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
service connection claims for hearing loss and tinnitus.

Evidence of record at the time of the February 1998 rating 
decision consisted of service medical records and VA 
treatment records.  Evidence received since the February 1998 
rating decision includes additional VA treatment records, and 
a March 2004 statement from Stephen Swan, P.A.C. that 
discusses the veteran's hearing loss and tinnitus and the 
etiology of such conditions.  There is no item of new 
evidence which, by itself or in connection with the evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
None of the additional VA treatment records shed any light on 
the etiology of the veteran's claimed hearing loss and 
tinnitus.  The statement from Stephan Swan is also not 
significant as it merely indicates that the etiology of the 
hearing loss is unsure.  In sum, these items of new evidence 
add nothing new to the record that was not already 
considered. 

Posttraumatic Head Injury

In a September 1998 rating decision, the appellant's claim to 
reopen his claim of entitlement to service connection for 
posttraumatic head injury was denied.  This decision is 
final.  38 U.S.C.A. § 7105(c).  However, when a claim is the 
subject of a prior final denial, it may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  

In June 2002, a written communication from the veteran was 
accepted as a request to reopen his claim to service 
connection for posttraumatic head injury, claimed as 
headaches, vertigo and depression.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Pertinent evidence received prior to the September 1998 
rating decision included the veteran's service medical 
records and VA treatment records.  The RO denied the claim to 
reopen, stating that there was no new and material evidence 
submitted to show service incurrence of any disability.

Evidence received since the September 1998 rating decision 
includes additional VA treatment records and the March 2004 
statement from Stephen Swan, P.A.C.  The additional VA 
records are new in that they were not of record at the time 
of the September 1998 rating decision, but they are not 
material because they do not address the etiology of any 
current vertigo, headaches or depression, much less raise a 
reasonable possibility of substantiating the veteran's claim 
for such.  

The statement from Stephen Swan shows that the veteran has 
tension headaches of an unknown etiology and no mental 
conditions or neuropsychiatric disabilities.  The statement 
also shows that the veteran has vertigo but does not address 
the etiology of such.  The statement from Stephen Swan is new 
as it was not of record at the time of the September 1998 
rating decision.  However, the statement is not material 
because it does not raise a reasonable possibility of 
substantiating the veteran's claim.  The statement simply 
says that the headaches are of an unknown etiology, that the 
veteran does not suffer from any current psychiatric 
disorders, and doesn't address the etiology of the veteran's 
vertigo.  As such it does not tend to etiologically relate 
any of these conditions to his active duty service.

Upon review, the appellant has provided no new evidence that 
raises a reasonable possibility of substantiating his claim.  
As such, the evidence received since the September 1998 
rating decision is not new and material as contemplated by 
38 C.F.R. § 3.156(a), and provides no basis to reopen the 
appellant's claim.  38 U.S.C.A. § 5108.


ORDER

New and material evidence has not been submitted to reopen 
the veteran's claims for entitlement to service connection 
for hearing loss and tinnitus.  New and material evidence has 
not been submitted to reopen the veteran's claim for 
posttraumatic head injury, claimed as vertigo, headaches and 
depression.  The appeal is denied as to all issues.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


